Case 3:16-cv-01008-B-BN Document 59 Filed 04/01/21         Page 1 of 4 PageID 11023



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

JUAN LIZCANO,                              §
                    Petitioner,            §
                                           §
v.                                         §      No. 3:16-cv-01008-B-BN
                                           §
BOBBY LUMPKIN,                             §
Director, Texas Department                 §
of Criminal Justice,                       §
Correctional Institutions Division,        §
                    Respondent.            §

             RESPONDENT LUMPKIN’S UNOPPOSED MOTION
                     FOR EXTENSION OF TIME

      This is a federal habeas corpus proceeding brought by Petitioner Juan Lizcano,

pursuant to 28 U.S.C. §§ 2241 & 2254. Lizcano was previously a death-sentenced

inmate, but he received habeas relief in state court regarding punishment and was

commuted to life imprisonment. Lizcano, however, challenges his conviction, and on

January 5, 2021, he filed an amended federal habeas petition in this Court. ECF

No. 57. By order of this Court, ECF No. 56, the Director’s answer is due by April 5,

2021. For the following reasons, the Director respectfully requests an additional sixty

days, or until June 4, 2021, to file an answer.

      This request is due to the undersigned attorney’s previous and future

commitments in other cases. The undersigned counsel is the acting attorney pro tem

in State v. Michael Dean Gonzales, No. D-23,730 (358th Jud. Dist. Ct., Ector County,

Tex.). This is a capital murder case where all habeas proceedings have concluded,

but the parties are involved in last-minute litigation.      On December 21, 2020,
Case 3:16-cv-01008-B-BN Document 59 Filed 04/01/21          Page 2 of 4 PageID 11024



Gonzales filed a motion for DNA testing pursuant to Chapter 64 of the Texas Code of

Criminal Procedure. The undersigned attorney spent January and the majority of

February tracking down the evidence Gonzales wants tested and preparing a

response. The undersigned filed his response on February 22, 2021. During this

same time period, Gonzales filed a motion to terminate the undersigned attorney pro

tem and a motion to defer the setting of an execution date, both of which required a

response from the undersigned.       And because the trial court granted the latter

motion, the undersigned filed a motion for reconsideration of this decision.

      Since late February, the undersigned has been working on an answer to a 170-

page federal petition in another capital case, Micah Brown v. Lumpkin, No. 3:19-cv-

02301-L-BN (N.D. Tex.). This is a case on second extension with a due date of May

9, 2021.

      As further justification for this extension, on April 14, 2021, the undersigned

has a Zoom hearing before the trial court in the Gonzales case regarding Gonzales’s

motion to terminate the attorney pro tem. The undersigned also has an opposition to

an application for a certificate of appealability (COA) due in the Fifth Circuit on April

28, 2021, in Garland Harper v. Lumpkin, No. 20-70022.

      For these reasons, the undersigned requests sixty additional days to draft and

file a responsive pleading to Lizcano’s petition. This motion is not requested to delay

this proceeding.     Counsel for Lizcano, Stephanie Sivinski, has advised the

undersigned that neither she nor co-counsel are opposed to this requested extension.




                                           2
Case 3:16-cv-01008-B-BN Document 59 Filed 04/01/21       Page 3 of 4 PageID 11025



                                 CONCLUSION

      The Director moves this Court to extend the time for filing a response to

Lizcano’s habeas petition up to and including June 4, 2021.

                                      Respectfully submitted,

                                      KEN PAXTON
                                      Attorney General of Texas

                                      BRENT WEBSTER
                                      First Assistant Attorney General

                                      JOSH RENO
                                      Deputy Attorney General
                                      For Criminal Justice

                                      EDWARD L. MARSHALL
                                      Chief, Criminal Appeals Division


                                      /s/ Erich Dryden
                                      *ERICH DRYDEN
*Attorney-in-Charge                   Assistant Attorney General
                                      State Bar No. 24008786
                                      Erich.Dryden@oag.texas.gov

                                      P.O. Box 12548, Capitol Station
                                      Austin, Texas 78711-2548
                                      (512) 936-1400
                                      (512) 320-8132 (Fax)

                                      ATTORNEYS FOR RESPONDENT




                                         3
Case 3:16-cv-01008-B-BN Document 59 Filed 04/01/21        Page 4 of 4 PageID 11026



                       CERTIFICATE OF CONFERENCE

      I hereby certify that counsel for Petitioner, Stephanie Sivinski, has been

contacted, and she stated that neither she nor co-counsel are opposed to the requested

extension.



                                       /s/ Erich Dryden
                                       ERICH DRYDEN
                                       Assistant Attorney General




                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Unopposed Motion

for Extension of Time has been served electronically to Debra McComas, Stephanie

Sivinski, and Shawn Nolan on April 1, 2021.



                                       /s/ Erich Dryden
                                       ERICH DRYDEN
                                       Assistant Attorney General




                                          4
